DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/20, 7/1/20, and 8/20/21 is being considered by the examiner.

					Claim Status
	Claims 1-14 are pending and are examined.

Claim Objections
Claim 5 is objected to because of the following informalities:  “he lysing chamber” is spelled incorrectly. Please correct to “the lysing chamber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misener (US Pub 2016/0216284).

	Regarding Claim 1, Misener teaches an apparatus for analyzing blood, the apparatus comprising: 
a cartridge configured for removable installation in a blood analyzing instrument ([0065]  a new cartridge 200 is utilized for each run, or test, through analyzer 100 (FIGS. 1-3), 
the cartridge comprising: a lysing chamber configured for receiving a blood sample (an ultrasonic hemolysis chamber 216), 
the lysing chamber comprising at least one interface surface configured for transmitting ultrasonic energy from an ultrasonic transducer of the blood analyzing instrument to the blood sample to performing lysing of the blood sample ([0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated. As detailed below, a ultrasonic probe 410 (FIG. 7) of fixture block 132 of internal assembly 130 (FIG. 6) is configured to contact flexible membrane 230 adjacent ultrasonic hemolysis chamber 216 and apply ultrasonic energy to flexible membrane 230, which serves as a sonic coupler to transmit the vibration imparted to flexible membrane 230 from ultrasonic probe 410 (FIG. 7) to the sample, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed.); and 

[0069] Referring additionally to FIG. 4B, oximetry chamber 218 is disposed between ultrasonic hemolysis chamber 216 and reservoir 220 and is connected thereto via respective interconnection portions 215b of main channel 214.).  

Regarding Claim 2, Misener teaches the apparatus of claim 1, wherein the lysing chamber is made from a molded disposable plastic material suitable for repeatably receiving ultrasound energy ([0065] The above-noted features of plate 210 may be defined within plate 210 during the injection molding process, or may be otherwise formed. Each of the above-noted features of plate 210 is detailed below. Flexible membrane 230, in embodiments where provided, as shown in FIG. 4B, includes a PET film layer 232 and a pressure-sensitive adhesive layer 234 laminated to one another (although other configurations are also contemplated) that, together, enclose and define a sample flow path through main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and reservoir 220 of plate 210. Pressure-sensitive adhesive layer 234 enables flexible membrane 230 to be adhered to the underside of plate 210 in sealing engagement therewith.).  

Regarding Claim 5, Misener teaches the apparatus of claim 1, wherein the lysing chamber is kinematically aligned with an insertion direction of the cartridge with respect to the blood analyzing instrument (Fig. 4A, note the structures including the insertion direction of the cartridge and the analyzing instrument are aligned and in parallel).  

Regarding Claim 6, Misener teaches the apparatus of claim 1, wherein the cartridge further comprises: a blood inlet port in communication with the lysing chamber; a recess configured for receiving an for ultrasonic transducer and retaining the ultrasonic transducer against the interface surface; and 10lysed blood outlet port between the lysing chamber and the measurement chamber ([0074] Referring again to FIG. 4A, suction port 240 is defined through flexible membrane 230 adjacent reservoir 220 of plate 210. Suction port 240 may further include a hydrophobic membrane covering 242, or other covering or suitable structure, that permits a pump, e.g., syringe pump 1130 (FIG. 10), to apply suction to within main channel 214 of plate 210 to aspirate the sample into main channel 214 and initiate the flow of the sample therethrough, while also and preventing the escape of the sample through suction port 240. By preventing the escape of the sample through suction port 240, hydrophobic membrane covering 242 enables sanitary disposal of cartridge 200 after use. As noted above, sample socket 212 fluidly communicates with linear body portion 215a of main channel 214 and is configured to receive tube 213 that is adapted to connect the sampling device (not shown) to cartridge 200. As such, upon activation of a pump, e.g., syringe pump 1130 (FIG. 10), the sample is aspirated through tube 213 and sample 

Regarding Claim 10, Misener teaches the apparatus of 1 and a central vibrated disk attached to the lysing chamber body adjacent the interface surface, wherein the central vibrated disk is configure to facilitate transmission of the ultrasonic energy to the blood sample ([0071] Flexible membrane 230, as noted above, is adhered to plate 210 and encloses main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and reservoir 220 of plate 210. Alternatively, a flexible membrane may only be disposed about ultrasonic hemolysis chamber 216, while plate 210 is enclosed via another suitable structure. [0078]  In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. [0072] Sensors 236 are formed as 2 mm discs via punching and are pressed onto the pressure-sensitive adhesive layer 234 of flexible membrane 230. More specifically, sensors 236 are arranged linearly on the interior surface of flexible membrane 230. [0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration).  

Regarding Claim 12, Misener teaches the apparatus of claim 1, wherein the lysing is performable under a continuous flow of the blood sample through the lysing chamber (Examiner notes this claim is directed to an intended use “lysing” which occurs in the claimed device. The device of Misener would be capable of lysing under a continuous flow of the blood sample through the lysing chamber).  

Regarding Claim 13, Misener teaches a method for performing an optical measurement of a lysed blood sample ([0087] Turning now to FIGS. 1-3 and 10-16B, another embodiment of an internal assembly 1020 configured for use with analyzer 100, and a disposable cartridge 1200 for use therewith to facilitate the detection and/or measurement of a plurality of analytes within a liquid sample, e.g., a blood sample), 
the method comprising:
directing a blood sample to a lysing chamber [0067] Main channel 214 extends longitudinally along plate 210 and defines a linear body portion 215a and a plurality of interconnection portions 215b. Linear body portion 215a of main channel 214 is disposed in fluid communication with sample socket 212 while interconnection portions 215b serve to fluidly interconnect linear body portion 215a, ultrasonic hemolysis chamber 216;
applying ultrasonic energy to at least one wall of the lysing chamber to effect lysing of the whole blood resulting in ultrasonically lysed blood ([0065] With reference to FIG. 4A, a cartridge 200 for use with internal assembly 130 (FIG. 6) of analyzer 100 (FIG. 1) is configured as a single-use, disposable component. As such, a 
directing the ultrasonically lysed blood out of the lysing chamber to a separate measurement chamber ([0068]  Ultrasonic hemolysis chamber 216 is positioned upstream of oximetry chamber 218 such that the sample is disrupted, mixed, and/or hemolyzed prior to entering oximetry chamber 218. Such has been found to produce more accurate oximetry readings by helping to reduce optical scatter and facilitating emulsification); and  
11performing an optical measurement of the ultrasonically lysed blood sample in the measurement chamber ([0079] With reference to FIGS. 4A, 4B, 5, and 8, fixture block 132 further includes an oximeter 500 (or other suitable spectrometer) including a fiber 510 that is configured for positioning in alignment with the optical zone defined within oximetry chamber 218 of cartridge 200 in one of the first, second, third, or fourth positions of cartridge 200. Fiber 510 is configured to pass light through the sample flowing through the optical zone defined within oximetry chamber 218, while an associated detector (not explicitly shown) is provided so as to measure the changing absorbance at each wavelength of light, thereby enabling oximetry measurements, e.g., of concentrations of MetHb, O.sub.2Hb, RHb, tHb, COHb, etc. As noted above, 

Regarding Claim 14, Misener teaches the method of claim 13, wherein the applying ultrasonic energy is performed during flow of the blood sample through the lysing chamber (In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. As detailed below, this configuration of oximetry chamber 218 facilitates oximetry analysis of the sample flowing through the optical zone of oximetry chamber 218. ([0070] With reference again to FIG. 4A, reservoir 220 is disposed at an end of main channel 214 opposite sample socket 212 and defines an increased depth as compared to the adjacent interconnection portion 215b so as to collect the sample once it has flowed through the various portions of plate 210, e.g., linear body portion 215a of main channel 214, ultrasonic hemolysis chamber 216, and oximetry chamber 218. Further, as detailed below, reservoir 220 is disposed in communication with suction port 240 defined within flexible membrane 230 so as to permit the application of suction to main channel 214 and the various interconnected portions of plate 210 to aspirate the sample into main channel 214 and enable the sample to flow through linear body portion 215a of main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and into reservoir 220.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Misener (US Pub 2016/0216284).

Regarding Claims 3 and 4, Misener teaches the apparatus of claim 1, [0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated.  

Regarding the size of the depth, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device to have a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in whole blood and the depth dimension is about 0.23 millimeters in order to allow for a particular sample size (volume) to be lysed in the chamber.

Regarding Claim 7, Misenser teaches the apparatus of claim 1 and where the ultrasound energy is transmitted to lyse the whole blood in the circular region (the energy transmitted would be capable of lysing the whole blood in the circular region. [0016] The first jog is configured to inhibit the transmission of energy, e.g., ultrasonic energy, along the sample flow path upstream from the hemolysis chamber.).  
Misener is silent to wherein the lysing chamber comprises a tear-shaped geometry, the tear-shaped geometry gradually expanding toward a circular region.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the lysing chamber comprises a tear-shaped geometry, the tear-shaped geometry gradually expanding toward a circular region, in order to allow for a particular size device.

Regarding Claim 11, Misener teaches the apparatus of claim 1, and teaches a cartridge, lysing chamber and ultrasonic transducer ([0078] Turning to FIGS. 4A, 5, and 7, in conjunction with FIG. 1, fixture block 132 additionally includes a hemolysis assembly 400 having an ultrasonic probe 410 coupled to an ultrasonic transducer 420. In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. Examiner notes there is a structural portion between the lysing chamber and ultrasonic transducer)
Misener teaches the cartridge further comprises a web shaped portion between the lysing chamber and the ultrasonic transducer.  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the portion between the lysing chamber and the ultrasonic transducer in the device of Misener to be web shaped in order to allow for the energy to adjust the operating frequency that is delivered to the sample in the chamber.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Misener (US Pub 2016/0216284), in view of Taylor (US Pub 2003/0066915).
Regarding Claims 8 and 9, Misener teaches the apparatus of claim 1. 
Modified Misener is silent to the ultrasonic transducer generates ultrasonic energy in a frequency range of 20 kHz to 60 kHz and the ultrasonic transducer generates ultrasonic energy at a frequency of about 40 kHz.  
	Taylor teaches in the related art of disruption of cells.  [0040] For example, if the vibrating surface of the transducer device vibrates at an operating frequency of 40 kHz, then the natural frequency of the wall 46, when the wall is stressed by the preload force, should be in the range of 20 to 60 kHz, more preferably in the range of 30 to 50 kHz, and most preferably in the range of 36 to 44 kHz. [0042] The chamber 40 is preferably sonicated for 10 to 20 seconds at an operating frequency in the range of 20 to 120 kHz. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultrasonic energy generates energy at a frequency range in the range of 20 to 60 kHz, as taught by Taylor, in the device of modified Misener, in order to allow for an operating frequency above 20kHz (higher ultrasonic frequency) is that cell disruption is rapid and completed in 10 to 20 seconds, as taught by Taylor, [0024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796